IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 20, 2008
                                     No. 08-30392
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

LESTER L WASHINGTON, MA, M.ED, LCGC, ABD, Past President of East
Baton Rouge Parish Association of Educators

                                                  Plaintiff-Appellant
v.

REGGIE WEAVER, National Education Association (NEA) President,
CAROL DAVIS, Louisiana Association of Educators (LAE) President; EAST
BATON ROUGE PARISH ASSOCIATION OF EDUCATORS BOARD OF
DIRECTORS (EBRPAE) of 2001-2003; SUSIE RIVET; ANITA HAYWOOD;
VENTRESS COFER; VERA ELLOIS; LOUISE SMITH; FRAN SCHURTZ;
ERNIE BLANSON; CHRIS BLANCHARD; JEFF TRAVASOS; BERNADINE
MCFADDEN

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:07-CV-451


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Lester L. Washington (“Washington”) challenges the district court’s grant
of dismissal under Federal Rule of Civil Procedure 12(b)(6) and denial of his


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                      No. 08-30392

motion to amend, and he claims various errors by the district court.1
Washington’s pro se complaint consists of forty-nine pages of conclusory
statements and an additional 134 pages of attachments, including
correspondence, handwritten notes, handbook excerpts, and bank statements.
Together, these items fail to allege sufficient facts to indicate that Washington
is entitled to relief. Therefore, we affirm the district court’s order of dismissal.
Because Washington’s proposed amendment simply provides twenty pages of
additional conclusory allegations, another $10 million of claimed losses, and
adds nothing of substance to his prior complaint, we agree with the district court
that permitting the amendment would be futile. We also find no abuse of
discretion in the various rulings of the district court that Washington challenges.
       We review de novo a district court’s dismissal under Rule 12(b)(6), viewing
all well-pleaded facts in the light most favorable to the plaintiff. See, e.g.,
Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007). “[A] complaint ‘does not
need detailed factual allegations,’ but must provide the plaintiff’s grounds for
entitlement to relief – including factual allegations that when assumed to be
true ‘raise a right to relief above the speculative level.’” Id. (quoting Bell Atl.
Corp. v. Twombly, ___ U.S. ___, 127 S. Ct. 1955, 1964-65 (2007)). Although we
construe pro se complaints liberally, we will not “‘accept as true conclusory



       1
        Though not raised by the parties, we must examine our jurisdiction in all cases sua
sponte. There is some confusion as to whether Washington intended to sue Reggie Weaver
(who was NEA president), the NEA itself, or both; and whether he intended to sue Carol Davis
(who was LAE president), the LAE, or both. The record indicates that Weaver, the NEA, and
the LAE were not properly served, nor did they appear. See FED. R. CIV. P. 4(e). The district
court dismissed the complaint as to defendants Carol Davis, East Baton Rouge Parish
Association of Educators Board of Directors (EBRPAE) of 2001-2003, Susie Rivet, Anita
Haywood, Ventress Cofer, Vera Ellois, Louise Smith, Fran Schurtz, Ernie Blanson, Chris
Blanchard, Jeff Travasos, and Bernadine McFadden; however, the court did not mention
Weaver, the NEA, or the LAE. We have held that “unserved defendants are not parties for
purposes of Rule 54(b) and a judgment does not lack the finality necessary for appeal merely
because claims against unserved defendants are unresolved.” Ins. Co. of N. Am. v. Dealy, 911
F.2d 1096, 1099 (5th Cir. 1990). Accordingly, we have jurisdiction over this appeal.

                                             2
                                  No. 08-30392

allegations or unwarranted deductions of fact.’” Great Plains Trust Co. v.
Morgan Stanley Dean Witter & Co., 313 F.3d 305, 313 (5th Cir. 2002) (quoting
Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000)).
      We review a district court’s denial of leave to amend under Rule 15(a) for
an abuse of discretion; however such discretion is limited by the rule, which
states that leave to amend should be freely given “when justice so requires.”
FED. R. CIV. P 15(a)(2); Stripling v. Jordan Prod. Co., 234 F.3d 863, 872 (5th Cir.
2000) (noting that Rule 15(a) “evinces a bias in favor of granting leave to
amend.”). “Generally a district court errs in dismissing a pro se complaint for
failure to state a claim under Rule 12(b)(6) without giving the plaintiff an
opportunity to amend.” Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998).
However, it is within the district court’s discretion to deny a motion to amend if
it is futile. Stripling, 234 F.3d at 872-73.
      Washington has brought suit against the National Education Association
(“NEA”), and/or its president, Reggie Weaver2; Louisiana Association of
Educators (“LAE”) and/or its president Carol Davis; the East Baton Rouge
Parish Association of Educators (“EBRPAE”) board of directors from 2001
through 2003, Susie Rivet, a past president of the association, and board
members Anita Haywood, Ventress Cofer, Vera Ellois, Louise Smith, Fran
Schurtz, Ernie Blanson, Chris Blanchard, Jeff Travasos, and Bernadine
McFadden.        Washington was the president of the EBRPAE, a constituent
organization of the NEA and LAE, beginning in 2001, but was removed from
office in 2002 in connection with a criminal prosecution that resulted in his
conviction. Washington’s complaint sets forth a lengthy list of grievances
against the defendants, documenting perceived mistreatment in connection with
his stewardship of the organization and his criminal prosecution.


      2
          See n.1, supra.

                                         3
                                  No. 08-30392

      The appellant raises numerous theories of liability as to which he lacks
standing. For example, he sues under the Fourteenth Amendment. None of the
twelve defendants are state actors, so no claim lies under the Fourteenth
Amendment. See U.S. CONST. amend. XIV, § 1. Similarly, his claims for alleged
violations of child abuse laws, Title IX, and the Sarbanes-Oxley Act were
properly dismissed for lack of standing. Dismissal was also appropriate as to
Washington’s allegations that defendants are liable for misapplying the
Louisiana civil service rules regarding paid leave, since none of the defendants
are state actors subject to the leave requirements.
      Washington argues that the defendants improperly obtained insurance
proceeds for losses they wrongly attributed to theft by Washington when the
money was actually stolen by one or more of the defendants. Whatever the
validity of this belief, there is no indication that Washington himself suffered
any compensable harm; accordingly, there is no factual support for his standing
to assert this claim.
       There is no factual support to Washington’s contention that the
defendants were derelict or negligent in any duty they owed to him. In short,
there are no allegations that the defendants – supervisors or board members of
an organization that Washington presided over – had any specific duty with
regard to Washington, nor that any claimed negligence or dereliction in their
supervision of the EBRPAE can be remedied by Washington’s lawsuit. In
addition, Washington’s lengthy complaint shows beyond doubt that he may
prove no set of facts to entitle him to relief under whistleblower protection laws,
the Federal False Claims Act, Title VII, the Louisiana Crisis Leave Program,
and under theories of contractual violations, libel, slander, and defamation.
Initially, Washington claims that he was mistreated in retaliation for reporting
“child abuse” against a seventeen year old office worker in the EBRPAE office;
however, it is unclear what statutorily-protected activity Washington claims to


                                        4
                                 No. 08-30392

have engaged in, or the acts of defendants to retaliate against him. He appears
to claim protection under the federal Whistleblower Protection Act, 5 U.S.C. §
2303(b) (1989) and the Sarbanes-Oxley Act.       However, the Whistleblower
Protection Act only applies to claims by federal civil servants against their
governmental employers, and there is no indication that Washington made any
report of Sarbanes-Oxley improprieties. Such statutes, therefore, do not apply
here.
        Similarly, Washington fails to state a claim upon which relief can be
granted under the False Claims Act. Again, this statute only imposes liability
for false or fraudulent conduct with regard to claims made against the
government. See 31 U.S.C. § 3729 (1994). Washington does not allege that the
defendants in this case committed any wrongdoing in connection with claims
against the government; accordingly, no cause of action lies.
        It is again unclear what claims Washington wishes to bring under Title
VII, since his conclusory allegations include no specific instances detailing
discrimination or a hostile workplace, nor that any of the defendants are his
“employer” for purposes of the Civil Rights Act of 1964. In any case, Washington
failed to file a charge of discrimination with the EEOC within 300 days after
learning of any discriminatory conduct; accordingly, his claims would be
prescribed. Huckabay v. Moore, 142 F.3d 233, 238 (5th Cir. 1998) (citing 42
U.S.C. § 2000e-5(e)(1)).
        Finally, Washington alleges an undifferentiated set of wrongdoing
including unnamed contractual violations and “INTENTIONAL LIBEL,
SLANDER AND DEFAMATION: TO DESTROY ONE’S CAREER,
REPUTATION, AND FUTURE: intentional, WILLFUL, HOSTILE AND
MALICIOUS slander and defamation of a Licensed and certified Tenured
Guidance Counselor without holding a Due Process, Grievance, or Impeachment
Hearing according to EBRPSS, EBRPAE, NEA, LAE, LDOE, USDOE, Const.

                                       5
                                  No. 08-30392

Amendment 14 and other Laws and Policies.” Despite the marked length of
Washington’s complaint, his allegations fail to “provide notice of the
circumstances which give rise to the complaint,” or “set forth sufficient
information to outline the elements of the claim or permit inferences to be drawn
that these elements exist.” Beanal v. Freeport-McMoran, Inc., 197 F.3d 161, 164
(5th Cir. 1999). The complaint certainly does not sufficiently state a claim for
relief under any of these theories of liability.    Accordingly, dismissal was
appropriate.
      Although dismissal without leave to amend under Federal Rule of Civil
Procedure 15 is disapproved of, it is appropriate where the plaintiff has clearly
alleged his best case, Bazrowx, 136 F.3d at 1054, or amendment would be futile.
Stripling, 234 F.3d at 872-73.     Here, the amended complaint proposed by
Washington does nothing to cure his failure to state a claim upon which relief
may be granted. In sum, the proposed amendment makes clear that leave to
amend will not remedy Washington’s failure to state a claim. Accordingly, the
district court did not err in dismissing Washington’s complaint without
prejudice.
      Finally, Washington appears to challenge a number of rulings by the
district court, including the refusal to accept a number of documents filed while
this case was on appeal. Washington argues, in part, that the court “engaged in
intention or unintentional obstruction of justice and suppression and
sequestering of evidence . . .,” “misread[] the complaint and enter[ed] false
accusations and information in [the] docket . . .,” “erred in allowing the defense
to illegally file documents and motions without sending them to the Pro Se
Plaintiff for responses,” “erred in rushing to dismiss the case in violation of
FRAP Rules without clear factual reasons, support, or basis . . .,” “intentionally
ignored volumes of facts, due process of law, amendments, and illegally
dismissed this case . . .,” “showed (unintentional) bias, prejudice, and

                                        6
                                  No. 08-30392

discrimination against him as a Pro Se Plaintiff in not allowing him to file
responses electronically . . .,” and “erred in assuming that because the Plaintiff
Pleaded No Contest in his criminal trial that he is guilty, suffered no harms, had
a fair trial in the 19th JDC, and did not deserve a fair trial in the USDC MDL
with all facts, affidavits, depositions, sworn statements, discovery, pretrial
conferences, time dated materials and other FRAP requirement[s] adhered to[.]”
After reviewing the record and Washington’s allegations, we conclude that the
district court did not abuse its discretion.
      As the district court explained, liberal construction of a pro se complaint
does not permit a plaintiff to make baseless assertions against the judiciary. We
concur that,
      Neither the modern view of civil pleading nor the liberal pro se
      practice of this court has done away with the time honored notion
      that the law and the courts of the United States are important parts
      of American society worthy of respect. This court simply will not
      allow liberal pleading rules and pro se practice to be a vehicle for
      abusive documents. Our pro se practice is a shield against the
      technical requirements of a past age; it is not a sword with which to
      insult a trial judge.

Theriault v. Silber, 579 F.2d 302, 303 (5th Cir. 1978).
      Accordingly, we AFFIRM the district court’s order.




                                         7